                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWNTEL L. GOUDY,                                           :
                                                             :
                                     Plaintiff,              :             CIVIL ACTION NO. 17-1113
                                                             :
         v.                                                  :
                                                             :
NANCY A. BERRYHILL,                                          :
Acting Commissioner of the Social Security                   :
Administration,                                              :
                                                             :
                                     Defendant.              :

                                                       ORDER

         AND NOW, this 21st day of May, 2019, after considering the complaint (Doc. No. 3), the

answer (Doc. No. 12), the administrative record (Doc. No. 13), the plaintiff’s brief in support of

her request for review (Doc. No. 20), the defendant’s response to the request for review (Doc. No.

21), the plaintiff’s reply to the defendant’s response (Doc. No. 25), and the report and

recommendation filed by United States Magistrate Judge Thomas J. Rueter (Doc. No. 26); and no

party having filed objections to the report and recommendation; accordingly, it is hereby

ORDERED as follows:

         1.       The clerk of court shall REMOVE this matter from civil suspense and RETURN

it to the court’s active docket;

         2.       The report and recommendation (Doc. No. 26) is APPROVED and ADOPTED; 1

         3.       The plaintiff’s request for review is GRANTED;


1
  Since neither party filed objections to Magistrate Judge Rueter’s report and recommendation, the court need not
review the report before adopting it. Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). Nonetheless, “the better
practice is for the district judge to afford some level of review to dispositive legal issues raised by the report.” Id. As
such, the court will review the report for plain error. See Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998)
(“In the absence of a timely objection, . . . this Court will review [the magistrate judge’s] Report and Recommendation
for clear error.” (internal quotation marks omitted)). The court may “accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The court has reviewed
Magistrate Judge Rueter’s report for plain error and has found none.
       4.     The decision of the Commissioner of Social Security Administration is

REVERSED to the extent the matter is REMANDED to the Commissioner pursuant to 42 U.S.C.

§ 405(g) for further proceedings consistent with the report and recommendation (Doc. No. 26);

and

       5.     The clerk of court shall CLOSE this case.



                                                  BY THE COURT:



                                                  /s/ Edward G. Smith
                                                  EDWARD G. SMITH, J.




                                              2
